Order entered September 8, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00478-CV

   ROCKWELL DEBT FREE PROPERTIES, INC. F/K/A INVESTMENT
        PROPERTY SOLUTIONS, INC., ET AL., Appellants

                                         V.

                       ANNE D. KERN, ET AL., Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-04983-2019

                                      ORDER

      The Court has been informed, by notice filed September 3, 2020, that

Rockwell Debt Free Properties, Inc. and its affiliated entities have filed a voluntary

petition for relief under Chapter 7 of the United States Bankruptcy Code. Pursuant

to Texas Rule of Appellate Procedure 8.2, further action in this cause is

automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative

purposes, this cause is ABATED and treated as a closed case. It may be reinstated
on motion by any party showing, in accordance with rule of appellate procedure

8.3, that the appeal is permitted by federal law or the bankruptcy court. See id. 8.3.




                                              /s/    KEN MOLBERG
                                                     JUSTICE